,}   .'·~
     AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                             Page 1of1   \7
                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                                             JUDGMENT IN A CRIMINAL CASE
                                                                                                                (For Offenses Committed On or After November 1, 1987)
                                          v.

                        Carlos Antonio Solis-Ochoa                                                              Case Number: 3:19-mj-22222

                                                                                                               Erik Richard Bruner
                                                                                                               Defendant's Attorney


     REGISTRATION NO. 85530298
     THE DEFENDANT:
      ISl pleaded guilty to count( s) 1 of Complaint
                                                ~--~~~~~--~-----~~-----~~--~-

      0 was found guilty to count(s)
        after a plea of not guilty.
        Accordingly, the defendaot is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                    Nature of Offense                                                                                         Count Number(s)
     8:1325                             ILLEGAL ENTRY (Misdemeaoor)                                                                               1

      D The defendant has been found not guilty on count( s)
                                                                                                        ~~~~~------~~-~----


      0 Count(s)                                                                                                 dismissed on the motion of the United States.
                        ~~~~-----~~~~---~~




                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                     18[ TIME SERVED                                                      D _ _ _ _ _ _ _ _ _ days

      ISl Assessment: $10 WAIVED ISi Fine: WAIVED
      ISl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative,                           charged in case


          IT IS ORDERED that the defendaot shall notify the United States Attorney for this district within 30 days
     of aoy chaoge of name, residence, or mailing address until all fines, restitution, costs, aod special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendaot shall notify the court aod
     United States Attorney of any material change in the defendaot's economic circumstaoces.

                                                          ~~,~
                                                          \m,1
                                                               "   !f1"i'D'
                                                                              !(-o
                                                                              ;'l«ru'I

                                                                              W-k;rr:    >'II:   .
                                                                                                              M'ondav, June 3, 2019
                                                                                                              )ate of Imposition of Sentence


      Received
                    DUSM
                          ,/~,:::::>
                                ·~




                                                y
                                                           JUN 0 3 2019
                                                    CLEllK US Ill.STRICT COURT
                                               ~OUTHERN DISTRICT OF CALIFORNIA
                                                                                                     DEPUTY
                                                                                                              HlilLtLOCK
                                                                                                              UNITED STATES MAGISTRATE ruDGE



      Clerk's Office Copy                                                                                                                                  3: ! 9-mj-22222
